Title: Thomas Boylston Adams to John Adams, 14 December 1800
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir—
					Philadelphia 14th: December 1800
				
				The letter from Genl: Pinckney to Genl: Marshall apprising him of the probable result of the South Carolina election, seems to be considered here as deciding the great political contest, which has excited so much interest, throughout the Continent, for some months past. The issue is like to be different from that which the federalists have, of late allowed themselves to anticipate, and their disappointment is proportionably great. I must confess, for my own part, that I have never counted with confidence upon the votes of South Carolina, and from this distrust, as a New England Elector, I could not have consented to give an equal support to the two Candidates, so that the Rhode Island Electors, who have been sneered

at & vilified for their preference of yourself, on this occasion, acted in my judgment, with an honest independence. I had calculated upon some scattering votes in the other N England States, but from the returns yet known, there were none.
				You are to be relieved from the cares, the high responsibility & the vexations of guiding the helm of State. Such is the will of the sovereign people’s representatives— Be it so— You will carry with you into retirement, the gratitude of many, the regret of some, and I confidently trust, the veneration of all your Countrymen, whether friends or foes. This is a reward beyond the reach of intrigue or caprice, and were it the only inheritance left to your family, they might esteem themselves rich in possessing this.
				I have it in charge from Mr: Ingersoll, the District Attorney to acquaint you with his fixed determination to resign the Office he holds under your appointment, so soon as it shall be ascertained that you are no longer to continue at the head of affairs. When he communicated this intention to me he observed, that having come into office under one system, he did not think fit to continue when that system was likely to be changed. I said that in my opinion, Mr: Jefferson would not remove him should he be chosen; Mr: Ingersoll replied, that he was not in want of the employment, and another person might be more agreeable, than himself, to a future President.
				The foregoing is the amount of the conversation, which passed on this occasion; the result of which I was requested to communicate to you.
				I am with great respect & attachment / Your Son
				
					T B Adams
				
			